—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered April 16, 1992, convicting him of murder in the second degree, attempted robbery in the first degree, attempted robbery in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant, who was convicted of felony murder, contends, inter alia, that there is insufficient independent proof to corroborate his accomplice’s testimony because the corroborative testimony does not establish that the predicate felony, an attempted robbery, occurred. We disagree.
The requisite independent proof need only connect the defendant to the commission of the crime; it need not prove *362that he committed it, nor need it establish the elements of the crime (see, People v Johnson, 188 AD2d 552; People v Moses, 63 NY2d 299). The corroborative evidence in this case establishes that the defendant was one of two men who were present when the deceased was shot and that they approached the victim with the intention of robbing him (see, People v Johnson, supra; People v Murphy, 153 AD2d 646).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Santucci, Krausman and Florio, JJ., concur.